Title: To John Adams from Benjamin Waterhouse, 15 August 1799
From: Waterhouse, Benjamin
To: Adams, John



Dear Sir
Cambridge August 15th 1799.

In consequence of some conversation the other day at Quincy respecting Dr Priestley, I here send you the paper of to-day which contains what was intended as a vindication of Dr. Priestley from the aspersions of Willm: Cobbett.—Untill last Tuesday, I did believe that Dr. P. had excited the venom of the Porcupine more from his being a distinguished Dissenter from the church to which Corbbett is a begot, than from his taking any part in the transient politics of the day.—When you related the anecdote of Cooper & Priestley, I was surprized and mortified, and could not help inwardly ejaculating, alas! poor human nature!
Cooper’s book proves him to be either fool or knave; and Dr. P. must know that it is surcharged with fals hoods; untruths which have had a cruel operation on his country men who have been seduced by it to come & this purchase land here. To recommend such a man, for such an office as Mr. Cooper sought, must be folly in Dr. P. or something worse.—I thought Dr. Priestley was so absorbed in philosophical pursuits as to have no space left in his mind for little quotidianical politics. I absolutely thought the honor of our country was in some degree concerned in protecting a great literary character, who had taken shelter among us, from the cruel attacks of his gothic pursuers. You will say, perhaps that it is not the first time that I have been deceived, by that mixed, sphinx like animal, a philosopher. I would have suppressed the letter to Corbbett on my return from Quincy but found it was too late—
My best compliments to Mrs. Adams; Please to tell her that I wish the Saratoga-springs, were for her sake, in the county for Norfolk.
With the greatest respect / I am your very humble servt:

Benjn: Waterhouse